Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 10, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  149582                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  ELENA QUINTO,                                                                                          David F. Viviano,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 149582
                                                                   COA: 311213
                                                                   Macomb CC: 2011-001772-NI
  WOODWARD DETROIT CVS, LLC, d/b/a
  CVS PHARMACY #8016,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 29, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 10, 2014
           t1203
                                                                              Clerk